PER CURIAM.
The 2002 Florida Legislature enacted chapter 2002-65, Laws of Florida, effective October 1, 2002, which created the Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) and repealed the Uniform Child Custody Jurisdiction Act (UCCJA). See Ch.2002-65, §§ 5, 7, Laws of Fla.1 In light of these statutory amendments, this Court has internally reviewed the Florida Supreme Court Approved Family Law Forms pursuant to the procedures established in Amendments to the Florida Family Laiv Rules of Procedure and Family Law Forms, 810 So.2d 1, 12 14 (Fla.2000). We have determined that it is necessary to substitute references to the UCCJEA for references to the UC-CJA. We have jurisdiction. See art. V, § 2(a), Fla. Const.
Accordingly, we retitle Florida Supreme Court Approved Family Law Form 12.902(d) from “Uniform Child Custody Jurisdiction Act (UCCJA) Affidavit” to “Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) Affidavit.” In the instructions for form 12.902(d), we replace the reference to sections “61.1302-61.1354” with a reference to newly enacted sections “61.501 61.542.” Amended form 12.902(d) is attached as an appendix to this opinion.
Finally, we amend all Florida Supreme Court Approved Family Law Forms that refer to form 12.902(d) by substituting “Uniform Child Custody Jurisdiction and Enforcement Act” and “UCCJEA” for “Uniform Child Custody Jurisdiction Act” and “UCCJA.” There are no other changes to the substance of these forms and thus we do not include these forms in the appendix. The amended forms are as follows:
12.901(b)(1) Petition for Dissolution of Marriage with Dependent or Minor Children)
12.903(a) Answer, Waiver, and Request for Copy of Final Judgment of Dissolution of Marriage
12.903(b) Answer to Petition for Dissolution of Marriage
12.903(c)(1) Answer to Petition and Counterpetition for Dissolution of Marriage with Dependent or Minor Children)
12.903(e) Answer to Supplemental Petition
12.904(a) Petition for Support Unconnected with Dissolution of Marriage with Dependent or Minor Children)
12.905(a) Supplemental Petition to Modify Custody or Visitation and Other Relief
12.940(d) Motion to Modify or Dissolve Temporary Injunction
12.941(a) Verified Motion for Temporary Injunction to Prevent Removal of Minor Child(ren)
12.941(d) Emergency Verified Motion for Child Pick-Up Order
12.941(e) Order to Pick-Up Minor Children)
12.947(a) Motion for Temporary Support with Dependent or Minor Children)
12.980(b) Petition for Injunction for Protection Against Domestic Violence
12.980(d)(1) Temporary Injunction for Protection Against Domestic Violence with Minor Children)
*102012.980(e)(1) Final Judgment of Injunction for Protection Against Domestic Violence with Minor Children)
12.980(k) Motion for Modification of Injunction for Protection
12.981(a)(1) Petition to Terminate Parental Rights Pending Stepparent Adoption
12.981(b)(1) Joint Petition for Adoption by Stepparent
12.983(a) Petition to Determine Paternity and for Related Relief
12.983(b) Answer to Petition to Determine Paternity and for Related Relief
12.983(e) Answer to Petition and Counterpetition to Determine Paternity and for Related Relief
The amendments discussed herein are effective immediately. We express no opinion as to the correctness or applicability of the forms or on the substance of the amendments. This opinion and the Florida Supreme Court Approved Family Law Forms may be accessed and downloaded from this Court’s website at www. flcourts.org.
It is so ordered.
ANSTEAD, C.J., and SHAW, WELLS, PARIENTE, LEWIS, QUINCE, and CANTERO, JJ., concur.
APPENDIX
INSTRUCTIONS FOR FLORIDA SUPREME COURT APPROVED FAMILY LAW FORM 12.902(d), UNIFORM CHILD CUSTODY JURISDICTION AND ENFORCEMENT ACT (UCCJEA) AFFIDAVIT
When should this form be used?
This form should be used in any case involving custody of or visitation with any minor children). This affidavit is required even if the custody and visitation of the minor ehild(ren) are not in dispute.
This form should be typed or printed in black ink. After completing this form, you should sign the form before a notary public or deputy clerk. You should then file the original with the clerk of the circuit court in the county where the petition was filed and keep a copy for your records.
What should I do next?
A copy of this form must be mailed or hand delivered to the other party in your case, if it is not served on him or her with your initial papers.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. The words that are in “bold underline” in these instructions are defined there. For further information, see sections 61.501-61.542, Florida Statutes.
Special notes ...
If you are the petitioner in an injunction for protection against domestic violence case and you have filed Petitioner’s Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form 12.980®, you should write “confidential” in any space on this form that would require you to write the address where you are currently living. Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, □ Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
*1021[[Image here]]
*1022[[Image here]]
*1023[[Image here]]
*1024[[Image here]]

. Specifically, chapter 2002-65 created sections 61.501 through 61.542, Florida Statutes (2002), and repealed sections 61.1302 through 61.1348, Florida Statutes (2001).